Citation Nr: 1819205	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  15-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Army from January 1943 to January 1946, during the World War II Era.  The Veteran's commendations include Bronze Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The April 2012 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent rating.  The Veteran timely appealed this decision.  Thereafter, before the case was certified to the Board, the RO, in an April 2014 rating decision, temporarily increased the Veteran's disability rating for PTSD to 100 percent for the period August 21 to October 31, 2013 while the Veteran received in-patient treatment for PTSD.  From November 1, 2013, to March 5, 2015 the 50 percent rating was continued.  In a rating decision dated April 2017, the RO increased the rating for PTSD from 50 to 70 percent from March 6, 2015.

On appeal, the Board determined in March 2016 that the issue of entitlement to TDIU had been raised as part of the Veteran's claim for a higher initial disability rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, the Board remanded the issue for appropriate development and initial adjudication.  On remand, the RO sent the Veteran an Application for Increased Compensation Based on Unemployability (VA Form 21-8940), and requested that he return the completed form to allow VA to adjudicate the TDIU claim.  The record reflects that the Veteran did not respond, and a Supplemental Statement of the Case (SSOC) dated April 2017 reflects that TDIU was not granted.  In September 2017, the Board again remanded the claim, directing the RO to again provide the Veteran with VA Form 21-8940.  The record shows that in October 2017 the RO sent the Veteran the form accompanied by a letter explaining why the form should be completed and returned, but the Veteran did not respond.

The RO issued an SSOC dated February 2018 continuing the denial of entitlement to TDIU on the basis that the claim could not be adjudicated without a completed Form 21-8940.   The case now returns to the Board for further appellate consideration.

The Board finds that there has been substantial compliance with its September 2017 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU on an extraschedular basis from November 1, 2013, through March 5, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  PTSD is the Veteran's sole adjudicated service-connected disability.

2.  The Veteran was not precluded, by reason of his sole service-connected disability, from obtaining and maintaining any form of gainful employment for the period prior to August 21, 2013.

3.  As the Veteran is in receipt of a 100 percent rating for PTSD for the period from August 21, 2013, to October 31, 2013, the issue of entitlement to a TDIU for that period only is rendered moot.

4.  Resolving all reasonable doubt in the Veteran's favor, he has been precluded, by reason of his sole service-connected disability, from obtaining and maintaining any form of gainful employment for the period from March 6, 2015.





CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to a TDIU for the period prior to August 21, 2013, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).

2.  The claim of entitlement to a TDIU for the period August 21, 2013, to October 31, 2013, is moot. 38 U.S.C. § 7105 (2012); Bradley v. Peake, 22 Vet. App. 280 (2008).

3.  The criteria to establish entitlement to a TDIU for the period from March 6, 2015, are approximated.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Applicable Laws and Regulations

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of a service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent obtaining or retaining gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned on an extraschedular basis when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."   Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

By way of factual background, the Veteran's claims file reveals that his education ended with the completion of the eighth grade, and he worked as a porter prior to being inducted into the U.S. Army during World War Two.  His service personnel file reflects that he served in the Pacific Theater as a truck driver.

After the war, the Veteran worked at various jobs, frequently getting fired.  See VA treatment records dated June 12, 2013 and October 11, 2013.  According to the Veteran, he was hired to work in a clothing business, and allowed to work in "relative isolation" for 35 years by his employer, who were "friends of the family" and "made special considerations" for him.  See VA PTSD examination report dated April 2, 2012 at pg. 8.
The Board now reviews each rating period for the Veteran's service-connected PTSD.

I.  January 18, 2012, to August 20, 2013

For this period, the Veteran's PTSD is rated as 50 per disabling.  He therefore did not meet the scheduler rating criteria for a TDIU, and on review, the Board finds that an extraschedular referral is not warranted for this period.

A January 2012 VA mental health assessment reflects that the Veteran had no clinical psychiatric history prior to December 2011 when he began treatment for PTSD.  The Veteran sought help for irritability, anger, and insomnia he reported experiencing for years.  Otherwise, he denied depression, psychosis, or thoughts of harm to himself or others.

During the April 2012 PTSD examination, a VA psychologist noted disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The psychologist concluded that the Veteran's occupational and social impairment resulted in only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Although the Veteran was still driving his car during this period, a February 2013 VA outpatient record notes that he could not drive after dark.

The Veteran was given a VA PTSD examination in June 2013, during which the examiner again noted depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships.  Occupational and social impairments resulted in only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with functioning being generally satisfactory, normal routine behavior, self-care and conversation.

There is no indication in the record, however, that employment was precluded due to the Veteran's service-connected PTSD during this period.  Moreover, the Veteran himself did not, during this period, attribute his unemployment to his service-connected disability.  Rather, during VA check-ups and examinations, he reported that he retired after working 35 years in the clothing industry, at around age 65.  See e.g. VA PTSD examination report dated April 2, 2012 at pg. 8.

In the absence of evidence that the Veteran was not capable of performing the physical and mental acts required by employment, extraschedular referral under 38 C.F.R. § 4.16(b) is not warranted for the rating period prior to August 20, 2013.

II.  August 21, 2013, to October 31, 2013

The Veteran's PTSD rating was increased to 100 percent for the period August 21, 2013 to October 31, 2013, which coincided with his in-patient treatment for PTSD.  Therefore, since a 100-percent rating is considered a full grant for benefits sought on appeal, the Board considers the appeal moot for this period because an award of a total schedular rating is the greater benefit.  See Green v. West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to a TDIU for the same period).

The Board recognizes that the U.S. Court of Appeals for Veterans Claims has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, however, the Veteran is service-connected for only one disability during this period.  Therefore, the holding in Bradley in not for application here.

The issue of entitlement to a TDIU being moot for this period, dismissal of this issue, and this issue only, is warranted.

As will be discussed in further detail below, period from November 1, 2013, through March 5, 2015, is being remanded for further development.




III.  From March 6, 2015

The Veteran receives compensation for PTSD for this period, rated as 70 percent disabling.  Thus, the Veteran exceeds the 60 percent threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis for a single service-connected disability.  The dispositive issue then becomes whether the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disability.

After a careful review of the record, specifically the Veteran's educational and occupational history, the Board finds that entitlement to TDIU is warranted, effective March 6, 2015.

As discussed above, the Veteran has an eighth grade education, and after returning from service during World War Two he worked in relative isolation for 35 years in a protected environment through the good graces of family friends.

In March 2015, VA clinical psychologist D.R. noted that she had treated the Veteran for nearly three years, stated that the severity of the Veteran's PTSD was consistent with the criteria for a 70 percent disability rating under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130 (Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood).

During a VA PTSD examination in November 2016, a VA psychologist concluded that the Veteran's PTSD caused occupational and social impairment resulting in deficiencies in most areas, such as work, school, family relationships, judgment, thinking and/or mood, and caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran was noted to have depressed mood; anxiety; panic attacks more than once a week; near-continuous panic and depression that affected his ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss such as forgetting names, directions, and recent events; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work and work-like settings; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.

Additionally, the VA psychologist observed that the Veteran is severely impaired socially, isolating, prone to being irritable, and with impaired impulse control and judgment, which would interfere with his ability to interact with supervisors, coworkers, and customers appropriately.  He has moderate cognitive difficulties (e.g., short-term memory) which would interfere with completing work tasks accurately and efficiently.  His symptoms of sleep disturbance and decreased motivation associated with his depressed mood are expected to interfere with attendance, quality of work performance, and ability to persist and maintain an appropriate pace in completing work-like tasks.  "Overall, [the] Veteran's occupational functioning is currently moderately to severely impaired as a result of his PTSD."  See VA examination report dated November 1, 2016 at pg. 6.

A February 2017 VA mental health note indicates that the Veteran's insight and judgment remained poor.

The Board acknowledges that the Veteran, in his March 2018 appellate brief, asserts that his service-connected PTSD disability now precludes him from obtaining and maintaining gainful employment.

Regardless of the Veteran's advanced age, the impact of his chronic PTSD disabilities, which have resulted in severe social impairment and moderate to severe occupational impairment, combined with the Veteran's limited education, and demonstrated ability to function in a work-setting only in a protected environment such as the family-owned clothing business he worked for over 35 years, and his inability to drive after dark, create a barrier to obtaining and maintaining gainful employment.  The Board notes that despite not being totally disabling, the Veteran's PTSD symptoms are severe enough to prevent him from working anywhere without putting himself and others at risk.  Based on the evidence presented here, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran was unable to obtain or maintain substantially gainful employment from March 6, 2015.  Therefore, for the reasons and bases discussed, and giving the benefit-of-the-doubt to the Veteran, this claim must be granted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Finally, the Board notes that neither the Veteran nor his representative raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the period prior to August 21, 2013, entitlement to a TDIU is denied.

From August 21, 2013, to October 31, 2013, the claim of entitlement to a TDIU is rendered moot and therefore dismissed.

From March 6, 2015, entitlement to a TDIU is granted, subject to VA regulations governing the payment of monetary benefits.


REMAND

During the appeal period from November 1, 2013, through March 5, 2015, the Veteran's service-connected PTSD is rated as 50 percent disabling.  As noted above, because PTSD is the Veteran's only service-connected disability, it does not meet the schedular requirements under 38 C.F.R. § 4.16(a), for a TDIU.

A VAMC education discharge note dated October 1, 2013 expressly states that the Veteran is "unemployable at present."  Thereafter, the record does not indicate that the Veteran was able to obtain or maintain any form of gainful employment.

The Veteran's assertion in the March 2018 appellate brief as well as the evidence of record indicating that the Veteran was unemployable as of November 2013 raise a question as to whether his claim for a TDIU for the period November 1, 2013, to March 5, 2015 should be referred for extraschedular evaluation under 38 C.F.R. § 4.16(b).  See Floyd, 9 Vet. App. at 95.

In light of the foregoing, the Veteran's claim for entitlement to a TDIU for November 1, 2013, through March 5, 2015 is being remanded so that it may be referred to the Director, Compensation Service, for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claim for entitlement to an extraschedular TDIU for the rating period from November 1, 2013, through March 5, 2015, to the Director, Compensation Service, for consideration under 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be associated with the Veteran's claims file.

The Director is asked to consider whether the Veteran's service-connected disabilities warrant an extraschedular a TDIU for the rating period from November 1, 2013, through March 5, 2015.

2.  After completing the above development and any other development deemed necessary, readjudicate the issue for entitlement to TDIU on an extraschedular basis from November 1, 2013, through March 5, 2015.

If the benefits sought remain denied, provide an SSOC to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


